INVESTMENT COMPANY BOND Hartford Fire Insurance Company Bond No. 00 FI 0234996-09 One Hartford Plaza Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): The Wall Street Fund, Inc. Principal Address: 441 Lexington Ave, 17th Floor, New York, NY 10017 Item 2. Bond Period: from 12:01 a.m. on 8/11/2009 to 12:01 a.m. on 8/11/2010 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability:200,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $ 200,000 $10,000 II. Premises $ 200,000 $10,000 III. Transit $ 200,000 $10,000 IV. Forgery or Alteration $ 200,000 $10,000 V. Securities $ 200,000 $10,000 VI. Counterfeit Currency $ 200,000 $10,000 VII. Computer Systems Fraudulent Entry $ 200,000 $10,000 VIII. Voice Initiated Transaction $ 200,000 $10,000 IX. Telefacsimile Transfer Fraud $ 200,000 $10,000 X. Uncollectible Items of Deposit $ 100,000 $5,000 XI. Audit Expense $ 25,000 $5,000 XII. Stop Payment $ 25,000 $5,000 XIII. Unauthorized Signatures $ 25,000 $5,000 Optional Coverages: $       $       $       $       $       $       No Deductible shall apply to any loss under COVERAGE I. sustained by any “Investment Company”. Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: RN00U00100, F-6018, F-6043-0, HG00H00900, F5267 Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s)00 FI 0234996-08such termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by Signed, this 20st day of August, 2009 Kerrie Shaffer,Authorized Representative Form F-6000-0 Page1 of 12 INVESTMENT COMPANY BOND The UNDERWRITER, in consideration of the payment of premium, and in reliance upon all statements made and information furnished to the UNDERWRITER by the INSURED in applying for this bond, and subject to the DECLARATIONS, COVERAGES, GENERAL CONDITIONS, DEFINITIONS AND LIMITATIONS and other terms hereof, agrees to indemnify the INSURED for: COVERAGES I.EMPLOYEE Loss to the INSURED directly resulting from “Larceny or Embezzlement” committed by any “Employee”, acting alone or in collusion with others. II.PREMISES A.PROPERTY Loss of “Property” directly resulting from robbery, burglary, larceny (common-law or statutory), mysterious disappearance, damage, destruction or removal from the possession, custody or control of the INSURED, while such “Property” is in the custody of or deposited within any office or premise. B.OFFICE
